DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14-18, 19-20 are objected to because of the following informalities:  
Regarding claim 14, since applicant recites “an object” in line 1, further recitation of “an object” in line 3 should be changed to “the object” for proper antecedent basis in the claim.  
Regarding claim 19, since applicant recites “an object” in line 3, further recitation of “an object” in line 5 should be changed to “the object” for proper antecedent basis in the claim.   Appropriate corrections are required.
Claims 15-18 are objected to same reason as claim 14 for their dependency from claim 14.
Claim 20 is objected to same reason as claim 19 for dependency from claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozzi et al. (US 2019/0291637).
Regarding claim 1, Pozzi et al. disclose a system for illuminating (object tracking illumination system; see Title; Fig 1; see paragraphs 27-29) at least a portion of an object (object 208) within an enclosed space (passenger cabin 100; as at least one light source (206) is configured to illuminate a portion of the cabin (100) where an object (galley cart (208) is located, a portion of the object (208) is thus intrinsically illuminated), the system comprising: an object (service cart 208) configured to be moved within the enclosed space; and a beacon (mobile communicator 204, fixed communicator 202 and light sources 206) coupled to the object, wherein the beacon is configured to emit a light tracking signal (infrared emitter 242; paragraph 53).
Regarding claim 2, Pozzi et al. disclose a light sensor (fixed communicator 202), wherein the light sensor is configured to detect the light tracking signal emitted from the beacon (paragraph 53).
Regarding claim 4, Pozzi et al. further disclose a lighting control unit (controller 300) in communication with the light sensor (paragraph 29), wherein the lighting control unit is configured to determine a position of the object within the enclosed space based on the light tracking signal as detected by the light sensor (paragraph 34).
Regarding claim 5, Pozzi et al. disclose that the system further comprising a lighting assembly (200) in communication with the lighting control unit (300), wherein the lighting control unit is configured to operate the lighting assembly to emit illuminating light onto the at least a portion of the object based on the light tracking signal as detected by the light sensor (paragraphs 53-58).
 Regarding claim 6, Pozzi et al. disclose that the lighting assembly is configured to provide way-finding illumination for individuals within the enclosed space when the light sensor does not detect the light tracking signal (paragraph 45).
Regarding claim 9, Pozzi et al. disclose that the lighting control unit (300) is configured to deactivate the lighting assembly when the light sensor no longer detects the light tracking signal (paragraph 34).
Regarding claim 10, Pozzi et al. disclose that the enclosed space is an internal cabin of a vehicle (paragraph 26).
Regarding claim 11, Pozzi et al. disclose that the object (208) comprises one of a galley cart or a tray (paragraph 28; Fig 1).
Regarding claim 12, Pozzi et al. disclose that the beacon is secured to a top surface of the object (Fig 1; one of the top side surfaces secure the beacon 204; paragraph 28).
 Regarding claim 13, Pozzi et al. disclose that the beacon comprises a light emitting diode (LED) (part of the beacon is the light sources 206 which are LEDs; paragraphs 34 & 27, and wherein the light tracking signal comprises infrared light (paragraph 53).
Regarding claim 14, Pozzi et al. disclose a method for illuminating at least a portion of an object (208) within an enclosed space (100 of Fig 1), the method comprising: coupling a beacon (242) to the object (208) configured to be moved within the enclosed space; and emitting a light tracking signal (246) from the beacon.
Regarding claim 15, Pozzi et al. disclose the method further comprising detecting, by a light sensor (fixed communicator 202), the light tracking signal emitted from the beacon (paragraph 53).
 Regarding claim 16, Pozzi et al. disclose that the method further comprising determining, by a lighting control unit (300) in communication with the light sensor, a position of the object within the enclosed space based on the light tracking signal as detected by the light sensor.
Regarding claim 17, Pozzi et al. disclose that the method further comprising operating, by the lighting control unit, a lighting assembly in communication with the lighting control unit, wherein said operating comprises operating the lighting assembly to emit illuminating light onto the at least a portion of the object based on the light tracking signal as detected by the light sensor (paragraphs 53-58).
Regarding claim 18, Pozzi et al. disclose that the method of claim 17, further comprising providing, by the lighting assembly, way-finding illumination for individuals within the enclosed space when the light sensor does not detect the light tracking signal (paragraph 45).
 	Regarding claim 19, Pozzi et al. disclose a vehicle comprising: an internal cabin (cabin 100 of aircraft; Fig 1); and a system for illuminating at least a portion of an object (cart 208) within the internal cabin, the system including: the object (208) configured to be moved within the internal cabin; a beacon (mobile communicator 204) coupled to the object, wherein the beacon is configured to emit a light tracking signal (242); a light sensor (fixed communicator 202), wherein the light sensor is configured to detect the light tracking signal emitted from the beacon; a lighting control unit (300) in communication with the light sensor, wherein the lighting control unit is configured to determine a position of the object (208) within the internal cabin based on the light tracking signal as detected by the light sensor; and a lighting assembly (light sources 206) in communication with the lighting control unit, wherein the lighting control unit is configured to operate the lighting assembly to emit illuminating light onto the at least a portion of the object based on the light tracking signal as detected by the light sensor ( paragraphs 26-27, 53-58).
	Regarding claim 20, Pozzi et al. disclose that the lighting assembly is configured to provide way-finding illumination for individuals within the internal cabin when the light sensor does not detect the light tracking signal (paragraph 45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pozzi et al. as applied to claim 1.
Regarding claim 3, Pozzi et al. disclose infrared detectors (Paragraph 53) but is silent about the infrared detector being comprised of a circuit board, a linear photo detector array, a lens and an infrared filter disposed between photo detector and lens.
However, it would have been obvious to one having ordinary skill in the art to construct an infrared detector having a circuit board, a linear photo detector array, a lens and an infrared filter disposed between photo detector and lens, since such infrared detectors are well known in the art.
 
Claims7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi et al. as applied to claim 1above, and further in view of Madhav et al. (US 10,365546).
Regarding claims 7-8, Pozzi et al. disclose all the limitations of claims 7-8, except for the lighting assembly comprises: a gimbal bracket; a light projector pivotally coupled to the gimbal bracket; and an actuator operatively coupled to the light projector and further comprises a rotatable slide holder that includes one or more slides that are configured to shape the illuminating light.
However, in the same filed of aircraft cabin. Madhav et al. teaches an image projection system (10 of Fig 3) comprising a   gimbal bracket; a light projector pivotally coupled to the gimbal bracket; and an actuator operatively coupled to the light projector and further 9comprises a rotatable slide holder that includes one or more slides that are configured to shape the illuminating light (lines 1-58 of column 4; Fig 9) o project images.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have such image projector in the cabin of the aircraft to project images. 
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875